DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/22 has been entered.

Response to Amendment
4.	The rejection of Claims 1-4, 8, 9, 12, and 15-20 under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (JP 2003-272861 A) as set forth in the Final Rejection filed 07/01/22 is herein amended due to the Applicant’s amendments.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-4, 8, 9, 12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, which the other claims are dependent upon, recites on page 5 “R51a to R53c in Formulae 5-1 and 5-2 are defined the same as R1 and R2 in Formula 2.”  However, notice that R1-2 and Formula 2 are nowhere found in the claims.
	Clarification is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-4, 8, 9, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (JP 2003-272861 A).
	Matsuura et al. discloses inventive organometallic compounds comprising the following partial structure:

    PNG
    media_image1.png
    181
    186
    media_image1.png
    Greyscale

(formula (1)) ([0001]) where Z11 = forms a heteroaromatic ring (such as pyridine, phthalazine, and imidazole) and Z12 = forms a non-aromatic ring which may comprise further substituents that are bonded to each other to form a ring ([0026]-[0028], [0034]).  Matsuura et al. discloses the following embodiments: 

    PNG
    media_image2.png
    146
    243
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    186
    242
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    152
    244
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    189
    261
    media_image5.png
    Greyscale

(pages 8 and 12).  However, Matsuura et al. does not explicitly disclose any of the compounds as recited by the Applicant, particularly in regards to the nature of A11-12 of Applicant’s Formula 2a.  Nevertheless, it would have been obvious to modify 5-1, 5-3, or 5-4 as disclosed by Matsuura et al. (see above) such that M = transition metal (Ir), n1 = 2, n2 = 1, L1 = Applicant’s Formula 2a (with a11 = a12 = 1, R11-12 = hydrogen, A11 = pyridazine, and A12 = benzene, A2 = condensed ring comprising 5-membered carbocyclic group and 7-membered carbocyclic group, and L2 = Applicant’s Formula 5-1 or 5-2 (with Y51-52 = O and T51 = *-C(CH3)=CH-C(CH3)=*’).  The motivation is provided by the fact that the modification merely involves the exchange of one group (pyridine or imidazole) for a functional equivalent (phthalazine) selected from a highly finite list as taught by Matsuura et al. (and easily envisioned from the scope of Z11 in its general formula), thus rendering the production predictable with a reasonable expectation of success.
	Matsuura et al. further discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-transporting layer, light-emitting layer, hole-blocking layer, electron-transporting layer, and cathode for the constructions of displays ([0024], [0050]); its inventive metal complexes serve as dopant material that is in combination with (excess) host material in the light-emitting layer ([0047], [0068]).

Allowable Subject Matter
10.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Matsuura et al. (JP 2003-272861 A), which discloses organometallic compounds comprising the following partial structure:

    PNG
    media_image1.png
    181
    186
    media_image1.png
    Greyscale

(formula (1)) ([0001]) where Z11 = forms a heteroaromatic ring (such as pyridine, pyrimidine, pyridazine, imidazole, and benzimidazole) and Z12 = forma  non-aromatic ring which may comprise further substituents that are bonded to each other to form a ring ([0026]-[0028], [0034]).  Matsuura et al. discloses the following embodiments: 

    PNG
    media_image3.png
    186
    242
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    152
    244
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    189
    261
    media_image5.png
    Greyscale

(page 12).  However, it is the position of the Office neither Matsuura et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the Applicant’s recited compounds, particularly in regards to the nature of the A1 group of Formulae 1-2.

Response to Arguments
11.	Applicant’s arguments on pages 12-14 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the amended rejection as set forth above.  

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786